                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 289-003
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
DAVID BRUELL,                                    )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Jonathan D. Greenberg, regarding the change of plea hearing of David Bruell,

which was referred to the Magistrate Judge with the consent of the parties.

           On May 8, 2019, the government filed an Indictment, charging Defendant Bruell, in counts

1 and 3, with Conspiracy to Distribute and Possess with Intent to Distribute Tetrahydrocannabinol,

in violation of Title 21 U.S.C. 846, 841(a)(1) and (b)(1)( C ). Defendant was arraigned on May 24,

2019, and entered a plea of not guilty to counts 1 and 3 of the Indictment, before Magistrate Judge

Baughman. On December 12, 2019 Magistrate Judge Greenberg received Defendant Bruell’s plea

of guilty to counts 1 and 3 of the Indictment, and issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Bruell

is found to be competent to enter a plea and to understand his constitutional rights. He is aware of

the charges and of the consequences of entering a plea. There is an adequate factual basis for the
plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant David Bruell is adjudged guilty to counts 1 and 3 of the Indictment,

in violation of Title 21 U. S. C. Sections 846, 841(a)(1) and (b)(1)( C ). This matter was referred

to the U. S. Probation Department for the completion of a pre-sentence investigation and report.

Sentencing will be on April 2, 2020, at 10:00 a.m. in Courtroom 17A, Carl B. Stokes United States

Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
January 8, 2020
